Citation Nr: 0408602	
Decision Date: 04/02/04    Archive Date: 04/16/04

DOCKET NO.  02-17 016	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Buffalo, New York


THE ISSUE

Entitlement to service connection for a claimed left knee 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Cryan, Counsel


INTRODUCTION

The veteran had active service from November 1950 to August 
1952.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a June 2002 rating decision by the RO.  The 
rating decision denied service connection for a left knee 
disability.

This appeal has been advanced on the Board's docket in 
accordance with 38 U.S.C.A. § 7107(a)(2)(C) and 38 C.F.R. 
§ 20.900(c).

This appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify you if further 
action is required on your part.


REMAND

The veteran asserts that service connection is warranted for 
a left knee disability.  

A careful review of the service medical records reveals that 
the veteran injured his left knee in service in July 1951 
when the left knee was struck against the side of a fox hole.  
The veteran continued to complain of pain in the left knee in 
January and February 1952.  Crepitus and possible internal 
derangement of the left knee were noted.  

The veteran submitted a claim of service connection for a 
left knee disability in September 2001.  In support of his 
claim, the veteran submitted a March 2002 statement asserting 
that he has had left knee pain and discomfort since service.  
The veteran indicated that he did not get post-service 
treatment for the left knee until 2-3 years prior.  The 
veteran reported that he just learned to live with the pain 
over the years.  The veteran further asserted that just 
because he was unable to prove through medical records that 
he has had left knee pain since the service injury, that it 
did not mean that the symptoms of left knee pain were not 
there.  

In light of the veteran's assertions regarding recent VA 
treatment for a left knee disability, the RO obtained VA 
medical records from 2000 to 2002.  These post service 
medical records were negative for treatment for a left knee 
disability.  

In the June 2002 rating decision, the RO denied service 
connection for a left knee disability based on a finding that 
no permanent residual or chronic disability subject to 
service connection was shown by the service medical records 
or demonstrated by evidence following service.  

The veteran timely appealed that determination.  In his June 
2002 Notice of Disagreement, the veteran reported that VA 
medical center (VAMC) doctors informed him that they were 
scheduling x-rays for his knee.  The veteran requested that 
the RO obtain those documents.  

Then, in July 2002 correspondence to the RO, the veteran 
indicated that the VAMC was scheduling him for x-rays and an 
evaluation of his left knee.  The veteran asked that the RO 
insure that these records be obtained.  

In September 2002, the Decision Review Officer (DRO) noted 
that an electronic search for "left knee" done of all 
clinical notes over the prior three years showed no VAMC 
treatment and no imaging of the left knee.  

In the veteran's October 2002 VA Form 9, the veteran 
indicated that he should be scheduled for a VA evaluation of 
his knee within the next few weeks.  

The RO made no additional attempts to find out if the veteran 
underwent evaluation and/or x-ray of the left knee at a VA 
facility.  As such, the case must be remanded back to the RO 
for further development of the record.  In particular, the RO 
should ask the veteran to submit any/all medical evidence 
showing current knee disability.  

Moreover, the Board finds that since the service medical 
records clearly show an injury to the left knee with 
subsequent in-service treatment for pain in the left knee, 
the veteran should be afforded a VA examination to determine 
if he has a current left knee disability, including, but not 
limited to arthritis, which is at least as likely as not due 
to the in-service knee injury.  The VA examiner should 
determine the current nature and likely etiology of the 
claimed left knee disability.  The examiner should provide a 
medical opinion with adequate rationale as to the likelihood 
that the veteran's in-service left knee injury led to a 
current left knee condition.  

Finally, the Board notes that the statutes governing 
assistance to claimants and the benefit of the doubt were 
recently amended with the enactment of the VCAA, Pub. L. No. 
106-475, 114 Stat. 2096 (2000), now codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  
This law eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the United States 
Court of Appeals for Veterans Claims (Court) in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order) (holding that VA cannot assist in the development of a 
claim that is not well grounded).  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  

The regulations implementing the VCAA are codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2003).  Except 
as specifically noted, the new regulations are effective 
November 9, 2000.

The Court has held that section 5103(a), as amended by the 
VCAA and § 3.159(b), as recently amended, require VA to 
inform a claimant of which evidence VA will provide and which 
evidence claimant is to provide, and remanding where VA 
failed to do so.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); see also 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.26(a) (2003).

In Quartuccio v. Principi, 16 Vet. App. 183 (2002), the Court 
interpreted the VCAA to require that VA has a duty to notify 
the veteran as to the laws and regulations governing his 
appeal, to provide notice as to the type of evidence 
necessary to substantiate the claim, to provide notice of the 
veteran's responsibility to provide evidence, and to provide 
notice of the actions taken by VA.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

As this case is being remanded to the RO for further 
development of the record, the RO must therefore make certain 
that all necessary development and required assistance to the 
veteran per the directives of VCAA and Quartuccio is 
completed before returning the case to the Board.  In 
particular, the RO must inform the veteran of the VCAA, 
notify the veteran as to the laws and regulations governing 
his appeal, provide notice as to the type of evidence 
necessary to substantiate the claim, provide notice of the 
veteran's responsibility to provide evidence, provide notice 
of the actions taken by VA and request that he provide any 
evidence in his possession that pertains to the claim.  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should contact the veteran and 
request that he provide any evidence in 
his possession that pertains to the 
claim, to include any service medical or 
VA treatment records.

2.  The RO should take appropriate steps 
in order to obtain and associate with the 
claims file all available recent VA 
and/or private medical records concerning 
treatment received by the veteran for his 
left knee, not already associated with 
the claims file.  

3.  The RO then should schedule the 
veteran for a VA examination to determine 
the current nature and the likely 
etiology of the claimed left knee 
disability.  All indicated tests must be 
conducted.  The claims folder must be 
made available to and pertinent documents 
therein reviewed by the examiner in 
connection with the requested study.  The 
examiner in this regard should elicit 
from the veteran and record a full 
clinical history referable to the left 
knee injury in service.  Based on his/her 
review of the case and examination of the 
veteran, the examiner should provide an 
opinion, with adequate rationale, as to 
whether it is at least as likely as not 
that the veteran has current disability 
of the left knee, to include arthritis of 
the knee, due to disease or injury which 
was incurred in or aggravated by service.  
A complete rationale for any opinion 
expressed must be provided.  The 
examination report should be associated 
with the claims folder.  

4.  Following completion of the 
development requested hereinabove, the RO 
must review the veteran's claim.  The RO 
in this regard must ensure that all 
notification and development action 
required by the Veterans Claims Assistance 
Act of 2000 and Quartuccio is completed.  
If the benefit sought on appeal remains 
denied, then the veteran and his 
representative should be provided with a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response thereto.  

Thereafter, the case should be returned to the Board for the 
purpose of appellate disposition, if in order.  The Board 
intimates no opinion as to the ultimate outcome of this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


